internal_revenue_service national_office technical_advice_memorandum date tam index numbers control number number release date taxpayer’s name taxpayer’s ssn taxpayer’s address date of death date of conference district_director legend decedent sister-in-law state x a b x partners c y dollars d e issue for estate_tax purposes what is the proper method for valuing lottery winnings that are payable over a specified period to a partnership conclusion the present_value of lottery winnings payable in the form of an annuity to a partnership should be determined under the actuarial_tables contained in sec_20_2031-7 using the interest rate specified in sec_7520 facts decedent and sister-in-law won the state x lottery on a according to an affidavit executed by sister-in-law the winning ticket was purchased on behalf of their partnership according to the affidavit sister-in-law and decedent always pooled their money and shared any winnings equally cc dom - tam-112920-98 on b decedent and sister-in-law executed a document entitled limited_partnership agreement x partners ltd a state x limited_partnership the agreement gave a two percent general_partnership interest and a percent limited_partnership_interest to each of the two partners the winning lottery ticket was endorsed x partners sister- in-law general_partner on c the state lottery commission announced decedent and sister-in-law as the winners of the y dollars lotto jackpot and presented the first of twenty annual payments to x partners on d decedent executed a revocable_living_trust the beneficiaries of the trust were decedent during her life and her nieces and nephews upon decedent’s death prior to her death decedent transferred her interests in x partners to her living_trust decedent died on e decedent’s estate timely filed the estate_tax_return in valuing decedent’s interests in x partners the estate first determined the value of the partnership’s underlying assets the partnership’s sole assets were cash and nineteen lottery payments receivable the estate discounted the payments to present_value using a discount rate based on the aaa rated general obligation bond yield the estate further discounted each payment by percent for federal income taxes and percent for lack of marketability after taking additional discounts in valuing the partnership for lack of control percent and lack of marketability percent the executor allocated a proportionate value to decedent’s limited and general_partnership interests law sec_2031 provides that the value of the gross_estate of the decedent shall be determined by including to the extent provided for in subtitle b ch 11a part iii the value at the time of his death of all property real or personal tangible or intangible wherever situated sec_2033 includes in the decedent’s gross_estate the value of all property to the extent of the interest therein of the decedent at the time of the decedent’s death sec_2039 provides for the inclusion in a decedent’s gross_estate of the value of an annuity_or_other_payment receivable by any beneficiary by reason of surviving the decedent under any form of contract or agreement if the annuity_or_other_payment was payable to the decedent or the decedent possessed the cc dom - tam-112920-98 right to receive the annuity or payment sec_7520 states that the value of any annuity any interest for life or a term of years or any remainder or reversionary_interest is determined under tables prescribed by the secretary and by using an interest rate equal to percent of the federal midterm rate for the month in which the valuation_date falls sec_7520 provides that sec_7520 is applicable for all purposes of the internal_revenue_code except for sec_401 through and other provisions specified in regulations sec_20_2031-7 states in part that except as provided for under sec_20_7520-3 if the valuation_date for the decedent's_estate is after date the fair_market_value of an annuity is its present_value determined by use of standard or special sec_7520 actuarial factors these factors are derived by using the appropriate sec_7520 interest rate and if applicable the mortality component for the valuation_date of the interest that is being valued see sec_20_7520-1 and sec_20_7520-4 sec_20_7520-1 provides that generally the present_value of an annuity is determined by use of the interest rate component under sec_7520 and the appropriate mortality component the sec_7520 interest rate component is the rounded interest rate that is equal to percent of the applicable federal midterm rate for the month in which the valuation_date falls section b for estate_tax purposes the valuation_date is the date of the decedent's death unless the alternate_valuation_date is elected in accordance with sec_2032 the mortality component is contained in the tables under sec_20_2031-7 based on the appropriate interest rate component on the valuation_date section b the present_value of the annuity is computed by using the methodology described in sec_20_2031-7 ie by multiplying the aggregate amount payable annually by an annuity factor derived from the tables with any appropriate adjustment for periodic_payments sec_20_7520-3 provides exceptions to the use of the standard actuarial factors and is effective for estates of decedents dying after date section b ii states that generally a standard sec_7520 annuity income or remainder factor may not be used to value a restricted beneficial_interest a restricted beneficial_interest is an annuity income remainder or reversionary_interest that is subject_to any contingency power or other restriction whether the restriction is provided for by the terms of the trust will or other governing instrument or is caused by other circumstances cc dom - tam-112920-98 sec_20_7520-3 states that a standard sec_7520 annuity factor may not be used to determine the present_value of an annuity for a specified term of years or the life of one or more individuals unless the effect of the trust will or other governing instrument is to ensure that the annuity will be paid for the entire defined period sec_20_7520-3 provides that except as provided in paragraph b ii of this section the mortality component prescribed under sec_7520 may not be used to determine the present_value of an annuity income_interest remainder_interest or reversionary_interest if an individual who is a measuring life is terminally ill at the time of the decedent's death a special sec_7520 annuity factor must be computed that takes into account the projections of actual life expectancy see sec_20_7520-3 example revrul_80_80 1980_1_cb_194 obsoleted revrul_96_3 1996_1_cb_348 provides that the actuarial_tables in the regulations may be disregarded only if the individual is known to have been afflicted at the time of transfer with an incurable physical condition that is in such an advanced state that death is clearly imminent revrul_77_454 1977_2_cb_351 provides that where an annuitant has the right to receive an annuity until death or until the fund is exhausted the present_value of the annuity is based on the use of a special factor which the service will compute upon request in accordance with sec_25 e state x law provides that prizes in the lottery are not assignable except if the prize winner dies before the prize is paid the director shall pay the prize as required_by_law or pursuant to an appropriate judicial order which order shall not include an order issued to enforce or approve an agreement between a prize winner and any third party where the prize winner has agreed to transfer future prize payments to a third party in exchange for consideration analysis the present_value of the right to receive annuity payments is computed by use of the standard sec_7520 annuity factors unless an exception to the use of the standard actuarial factors is applicable sec_20_7520-3 provides exceptions to the use of the standard actuarial factors that section is effective for decedent's dying after the decedent's date of death however the regulations incorporate longstanding valuation principles and service position thus the principles outlined in the cc dom - tam-112920-98 regulations are equally applicable to the instant case the lottery winnings at issue represent the right to receive a fixed dollar amount annually for a defined period of time thus the same method should be used for valuing the lottery winnings as is used for valuing an annuity unless an exception applies the sec_7520 standard annuity factor must be used to determine the value of the lottery winnings payable for estate_tax purposes none of the exceptions to using the standard actuarial factors applies in this case the lottery winnings will not be paid from a fund that is expected to exhaust prior to the last annuity_payment and the payment of the annuity is not based on a measuring life of an individual who is terminally ill further the restrictions on transferring the lottery winnings are not the types of restrictions referenced in the regulations that would justify departure from the use of the actuarial_tables initially we note that sec_20_7520-3 provides a general_rule defining a restricted beneficial_interest as an annuity etc that is subject_to a contingency power or other restriction used in this manner the term restriction references other limitations similar to contingencies eg events that if occurring can result in termination of the payment of the annuity or powers eg powers to divert the annuity payments or the funds from which the annuity_payment is to be made such that receipt of the annuity payments by the beneficiary becomes questionable sec_20_7520-3 provides specific rules regarding annuities and makes it clear that contingency power or other restriction references only limitations that impact on the payment of the annuity examples illustrating limitations on annuity income remainder and reversionary interests that constitute restricted beneficial interests are set forth in sec_20_7520-3 example sec_1 through and sec_25 b v example those examples involve income remainder and reversionary interests focusing on limitations or invasion powers that impinge on the ability to pay the interest similarly the example illustrating an annuity that is a restricted beneficial_interest focuses on limitations that make it problematical whether the annuity will be paid for the defined period see eg sec_25_7520-3 example thus we believe it is clear that under sec_20_7520-3 and the standard annuity tables and factors are to be used to determine the present_value of an annuity unless the right to receive the annuity is restricted or limited by the governing instrument or other circumstances or the ability of the underlying fund to pay cc dom - tam-112920-98 the annuity is restricted or limited by the governing instrument or other circumstances in this case the right of the partnership to receive any and all of the lottery winnings payable has not been restricted or limited in any way state x law restricting transfers does not affect the right of an annuitant to receive all of the future payments accordingly it is not a restriction on the annuity such that the annuity would constitute a restricted beneficial_interest under b accordingly the present_value of the right to receive the remaining annuity payments is computed by use of the standard sec_7520 annuity factor contained in the appropriate table under sec_20_2031-7 reflecting the sec_7520 interest rate on the valuation_date consequently in valuing the lottery winnings payable to x partners the executor may not take a discount for lack of marketability nor a reduction for income taxes payable on receipt of the winnings see 69_tc_222 we will not address whether in valuing x partners the executor may take discounts for lack of marketability and lack of control due to the factual nature of the issues involved caveat a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent - end -
